Title: To James Madison from the Governor of Virginia, 7 May 1790
From: Governor of Virginia,Randolph, Beverley
To: Madison, James


Sir,Richmond May 7th. 1790
I have the Honour to acknowlege the receipt of yours, of the 27th. Ultimo. Upon inquiring into the subject of the 4 months pay and Subsistence due to the officers and soldiers of the Virginia line, I am informed that the privates are not possessed, of any evidences of their Claims.
The officers, have received warrants for the pay but have no acknowledgement from the public, for the subsistence due them. In this Situation I suppose Congress, may direct the Officer who shall be intrusted with money to discharge these claims, to pay the Sums due to the original claimants only, or to persons duely authorized by them. Speculations may be furthur guarded against by obliging such persons as may apply for payment under powers of attorney from the original claimants to produce satisfactory evidence that the money received, is to be applied to the benefit of the original claimant only; If you think a measure like this will sufficiently protect the rights of this worthy Class of citizens, you will no doubt take the steps necessary to regulate the business.
But should there be any impropriety in it, or should any difficulties arise in obtaining the establishment of it, I shall be much obliged to you to communicate them to me. You may be assured that the Executive will unite with you in your endeavours to secure the Interests of men, who are so much intitled to the attention of their Country. It will be certainly proper that the appropriation which has been made in their favour, should be communicated to the claimants. I am respectfully &c.
Beverley Randolph
